— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner dated August 10, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance grant in order to recoup overpayments caused by her willful failure to report other income received by her son. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements and the matter is remitted to the respondent State commissioner for a new hearing not inconsistent herewith. The determination under review was rendered in the absence of a finding of no undue hardship, contrary to the applicable paragraphs of 18 NYCRR 352.31 (d). Although we hold this is not a proper case for a class action (see Matter of Scarpelli v Lavine, 48 AD2d 899; Matter of Mann v Lavine, 49 AD2d 879), we have nevertheless remanded for proceedings not inconsistent with this memorandum. Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.